DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive for the following reasons:

	Applicant argues at pages 8-9 in connection with the 35 U.S.C. 102 rejection of claim 1 that cited prior art US 2002/0079881 to Hiromatsu (Hiromatsu) fails to teach or suggest the amended claim language: the stationary integrated circuit test board for coupling to an integrated circuit device under test via an interface contactor.  The examiner respectfully disagrees.  Hiromatsu teaches in paragraph 7:

    PNG
    media_image1.png
    271
    491
    media_image1.png
    Greyscale

At least Hiromatsu’s signal pads 6 formed on the test board 2 of Fig. 3 constitute an interface contactor for coupling to an integrated circuit under test.  The signal pads 6 in 

	Applicant argues at pages 9-10 in connection with the 35 U.S.C. 102 rejection of claim 1 that Hiromatsu fails to teach or suggest that controller 7 is “processor-controlled” and, as a result, Hiromatsu fails to teach or suggest “a processor-controlled actuator apparatus coupled to the frame and for moving the probe tip to selectively electrically contact a test point on the stationary integrated circuit test board”.  The examiner respectfully disagrees.  Hiromatsu discloses in connection with Fig. 1 that the controller 7 controls the operation of the robot 4 (Hiromatsu, e.g., paragraph 8).  Operation of the robot 4 entails positioning of the robot 4 relative to the test board 2' based on calculations and detection by the measuring probe 5 (Hiromatsu, e.g., paragraphs 33-34).  It is clear from Hiromatsu that controlling operation of the robot 4 based on such considerations necessarily requires the processing of information by the controller 7.  Further, Hiromatsu necessarily includes an actuator for positioning/setting of the measuring probe 5 that is coupled to the robot 4.  Accordingly, the examiner maintains that Hiromatsu discloses a processor-controlled actuator apparatus coupled to the frame and for moving the probe tip to selectively electrically contact a test point on the stationary integrated circuit test board as set forth in claim 1.

	Applicant argues at page 10 that claims 8, 9 and 15 are allowable on the basis of their dependencies.  This argument is not persuasive because these claims depend from claims that remain rejected over Hiromatsu.

	Applicant further argues at pages 10-11 in connection with the 35 U.S.C. 102 rejection of claim 15 that Hiromatsu fails to teach or suggest “wherein the frame is spatially adjustable relative to the test board”.  The examiner respectfully disagrees.  As explained in connection with the rejection of claim 15 in the prior Office action, unlike the prior art of Fig. 3 of Hiromatsu, in the embodiment of Fig. 1 of Hiromatsu the board frame 1' has no conventional positioning pins 8 and the robot frame 3' has no conventional positioning holes 3a engaging with the conventional positioning pins 8. Instead, in the embodiment of Fig 1 the robot 4 can calculate and detect the relative positional relation between the robot coordinate system and the test board 2' with high accuracy by detecting correct positions of the position correcting electrodes 11 using the measuring probe 5.  In other words, Hiromatsu’s embodiment of Fig. 1 tolerates positional variation between the board frame 1' and the robot frame 3' – such positional variation is taken into account by detection of the position correcting electrodes 11 by the measuring probe 5.  Accordingly, positioning of the robot frame 3' relative to the board frame 1' is adjustable/variable to some degree – a mechanically fixed relative positioning (such as in Hiromatsu’s prior art of Fig. 3 in which relative positions are mechanically constrained by positioning pins 8) is not used.

	Applicant argues at pages 11-12 that claims 16 and 23 are allowable on the basis of their dependencies.  This argument is not persuasive because these claims depend from claims that remain rejected over Hiromatsu.



	Applicant argues at pages 13-14 in connection with the 35 U.S.C. 102 rejection of claim 27 that Hiromatsu fails to teach or suggest the amended claim language: the stationary integrated circuit test board for coupling to an integrated circuit device under test via an interface contactor.  This argument is not persuasive for reasons analogous to those discussed above in response to applicant’s similar argument with respect to the 102 rejection of claim 1.

	Applicant argues at pages 15-16 in connection with the 35 U.S.C. 103 rejection of claim 1 over applicant-admitted prior art (AAPA) in view of Hiromatsu that Hiromatsu fails to teach or suggest the amended claim language: the stationary integrated circuit test board for coupling to an integrated circuit device under test via an interface contactor.  This argument is not persuasive for at least the reason that Hiromatsu is not relied upon in the cited combination as teaching or suggesting the amended limitation of 

	Applicant argues at pages 16-17 in connection with the 35 U.S.C. 103 rejection of claim 1 over AAPA in view of Hiromatsu that Hiromatsu fails to teach or suggest that controller 7 is “processor-controlled” and, as a result, Hiromatsu fails to teach or suggest “a processor-controlled actuator apparatus coupled to the frame and for moving the probe tip to selectively electrically contact a test point on the stationary integrated circuit test board”.  This argument is not persuasive for reasons analogous to those discussed above in response to applicant’s similar argument with respect to the 102 rejection of claim 1.

	Applicant argues at pages 18-19 that claims 2-4, 8-11 and 15 are allowable on the basis of their dependencies.  This argument is not persuasive because these claims depend from claims that remain rejected over AAPA in view of Hiromatsu.

	Applicant further argues at pages 19-20 in connection with the 35 U.S.C. 103 rejection of claim 15 over AAPA in view of Hiromatsu that Hiromatsu fails to teach or suggest “wherein the frame is spatially adjustable relative to the test board”.  This 

	Applicant argues at page 21 that claims 16, 17 and 23 are allowable on the basis of their dependencies.  This argument is not persuasive because these claims depend from claims that remain rejected over AAPA in view of Hiromatsu.

	Applicant further argues at pages 21-22 in connection with the 35 U.S.C. 103 rejection of claim 23 over AAPA in view of Hiromatsu that the Office action’s finding “Hiromatsu’s arrangement the controller 7 necessarily includes processor-mapped conductive path data descriptors of the integrated circuit test board in order to place the measuring probe 5 on the signal pads 6” is unsupported by evidence.  This argument is not persuasive for reasons analogous to those discussed above in response to applicant’s similar argument with respect to the 102 rejection of claim 23.

	Applicant argues at page 23 that claims 24-26 are allowable on the basis of their dependencies.  This argument is not persuasive because these claims depend from claims that remain rejected over AAPA in view of Hiromatsu.

	Applicant argues at pages 24-25 in connection with the 35 U.S.C. 103 rejection of claim 27 over AAPA in view of Hiromatsu that Hiromatsu fails to teach or suggest the amended claim language: the stationary integrated circuit test board for coupling to an integrated circuit device under test via an interface contactor.  This argument is not 

	Applicant argues at pages 26-36 that claims 5-7, 12-14, and 18-22 are allowable on the basis of their dependencies.  This argument is not persuasive because these claims depend from claims that remain rejected over AAPA in view of Hiromatsu.

Claim Objections
Claim 25 objected to because of the following informalities:  in claim 25 the language “most favorable” must be deleted to conform to the previous amendment of claim 24.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 9, 15, 16, 23 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by of US 2002/0079881 to Hiromatsu (Hiromatsu).

	Regarding claim 1, Hiromatsu discloses apparatus for cooperating with a stationary integrated circuit test board, comprising:
	a frame for positioning relative to the stationary integrated circuit test board, the stationary integrated circuit test board for coupling to an integrated circuit device under test via an interface contactor (Hiromatsu, e.g., Fig. 1 and paragraphs 29-39, IC tester adjusting unit of Fig. 1 includes a robot frame 3' for positioning relative to a stationary integrated circuit test board in the form of test board 2', with test board 2' for coupling to an integrated circuit device under test; also see paragraph Fig. 3 and paragraph 7, at least Hiromatsu’s signal pads 6 formed on the test board 2 constitute an interface contactor for coupling to an integrated circuit under test; the signal pads 6 in Fig. 1 similarly constitute an interface contactor for coupling to an integrated circuit under test);
	a probe having a probe tip (Hiromatsu, e.g., Fig. 1 and paragraphs 29-39, IC tester adjusting unit of Fig. 1 includes a probe having a probe tip in the form of measuring probe 5); and
	a processor-controlled actuator apparatus coupled to the frame and for moving the probe tip to selectively electrically contact a test point on the stationary integrated circuit test board (Hiromatsu, e.g., Fig. 1 and paragraphs 29-39, IC tester adjusting unit of Fig. 1 includes a controller 7 for controlling operation of 

	Regarding claim 8, Hiromatsu discloses wherein the processor-controlled actuator apparatus is for sequentially moving the probe tip to selectively electrically contact different test points on the integrated circuit test board (Hiromatsu, e.g., Fig. 3 and paragraph 8, the robot 4 positions and sets the measuring probe 5 on each of the signal pads 6 by moving the measuring probe 5 dimensionally within an X-Y plane which is in parallel with the test board 2, and it also lowers the measuring probe 5 to allow the measuring probe 5 to contact the signal pads 6 under pressure; note that the embodiment of Fig. 1 employs the same robot 4; note that positioning and setting the measuring probe 5 on each of the signal pads 6 necessarily implies a testing sequence).

	Regarding claim 9, Hiromatsu discloses an interface to couple the probe to circuitry for processing a signal sampled at the probe tip each time the probe tip is electrically contacting a respective test point of the different test points (Hiromatsu, e.g., Fig. 1, interface coupling measurement probe 5 to measuring unit 9 for processing a signal sampled at the probe tip of the measurement probe 5 each time the probe tip is electrically contacting a respective signal pad 6 of the different signal pad 6).

wherein the frame is spatially adjustable relative to the test board (Hiromatsu, e.g., paragraphs 29-34, frame 3' is spatially adjustable relative to the test board 2'; note that unlike the prior art of Fig. 3 of Hiromatsu, in the embodiment of Fig. 1 of Hiromatsu the board frame 1' has no conventional positioning pins 8 and the robot frame 3' has no conventional positioning holes 3a engaging with the conventional positioning pins 8; instead, in the embodiment of Fig 1 the robot 4 can calculate and detect the relative positional relation between the robot coordinate system and the test board 2' with high accuracy by detecting correct positions of the position correcting electrodes 11 using the measuring probe 5).

	Regarding claim 16 Hiromatsu discloses wherein the processor-controlled actuator apparatus coupled to the frame is for moving the probe tip in any of three orthogonal dimensions (Hiromatsu, e.g., Fig. 3 and paragraph 8, the robot 4 positions and sets the measuring probe 5 on each of the signal pads 6 by moving the measuring probe 5 dimensionally within an X-Y plane which is in parallel with the test board 2, and it also lowers the measuring probe 5 to allow the measuring probe 5 to contact the signal pads 6 under pressure; note that the embodiment of Fig. 1 employs the same robot 4).

	Regarding claim 23 Hiromatsu discloses wherein the processor-controlled actuator apparatus is for sequentially moving the probe tip to selectively electrically contact different test points on the integrated circuit test board in response to processor-mapped conductive path data descriptors of the integrated circuit test board (Hiromatsu, e.g., Fig. 3 and paragraph 8, the robot 4 positions and sets the measuring probe 5 on each of the signal pads 6 by moving the measuring probe 5 dimensionally within an X-Y plane which is in parallel with the test board 2, and it also lowers the measuring probe 5 to allow the measuring probe 5 to contact the signal pads 6 under pressure; note that the embodiment of Fig. 1 employs the same robot 4; note that positioning and setting the measuring probe 5 on each of the signal pads 6 necessarily implies a testing sequence; also note that in Hiromatsu’s arrangement that the controller 7 controls the operation of the robot 4, and that the controller 7 necessarily includes  processor-mapped conductive path data descriptors of the integrated circuit test board in order to place the measuring probe 5 on the signal pads 6; see, e.g., Fig. 3 and paragraphs 32-39).

	Claim 27 recites a method of operating an apparatus for cooperating with a stationary integrated circuit test board, comprising:
	positioning a frame relative to the stationary integrated circuit test board, the stationary integrated circuit test board for coupling to an integrated circuit device under test via an interface contactor; and
	enabling operation of processor in communication with the frame and for moving a probe tip to selectively electrically contact a test point on the stationary integrated circuit test board.
The process steps of claim 27 are substantially identical to the process implemented by the apparatus of claim 1.  Claim 27 is therefore rejected under 35 U.S.C. 102(a)(1) as .

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-11, 15-17 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over applicant-admitted prior art (AAPA) at paragraphs 5-6 of the specification as filed in view of Hiromatsu.

Regarding claim 1, AAPA discloses apparatus for cooperating with a stationary integrated circuit test board, comprising:
	a test engineer for positioning relative to the stationary integrated circuit test board, the stationary integrated circuit test board for coupling to an integrated circuit device under test via an interface contactor (AAPA, paragraphs 5-6, during a contemporary spike checking procedure, a test engineer starts the ATE test program, and then physically manipulates a probe tip to make electrical contact to selected points; interface contactor in form of, for example, socket for receiving IC on upper surface of board);
	a probe having a probe tip (AAPA, paragraphs 5-6, probe tip of probe used by test engineer during the contemporary spike checking procedure); and
	the test engineer further for moving the probe tip to selectively electrically contact a test point on the stationary integrated circuit test board (see paragraphs 5-6 as applied above).

	AAPA is not relied upon as explicitly disclosing a frame for positioning relative to the stationary integrated circuit test board, the stationary integrated circuit test board for coupling to an integrated circuit device under test, and a processor-controlled actuator apparatus coupled to the frame for moving the probe tip to selectively electrically contact a test point on the stationary integrated circuit test board.

	Hiromatsu discloses an IC tester adjusting unit that includes a frame for positioning relative to an stationary integrated circuit test board, the stationary 

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify AAPA to include a frame for positioning relative to the stationary 

	Regarding claim 2, AAPA in view of Hiromatsu discloses apparatus for executing a sequence of a test program to communicate a signal to the integrated circuit device under test while the probe tip is electrically contacting the test point (see AAPA in view of Hiromatsu as applied to claim 1, AAPA, paragraphs 5-6, while the ATE test program runs, the probe-to-test point contact is maintained for the duration of the program sequence).

	Regarding claim 3, AAPA in view of Hiromatsu discloses an interface to couple the probe to circuitry for processing a signal sampled at the probe tip when the probe tip is electrically contacting the test point (see AAPA in view of Hiromatsu as applied to claim 1, AAPA, paragraphs 5-6, in AAPA there is necessarily an interface in the form of an electrical connection between the probe and circuitry for processing a signal, e.g., an oscilloscope).

	Regarding claim 4, AAPA in view of Hiromatsu discloses wherein the circuitry for processing comprises an oscilloscope (see AAPA in view of Hiromatsu as 

	Regarding claim 8, AAPA in view of Hiromatsu discloses wherein the processor-controlled actuator apparatus is for sequentially moving the probe tip to selectively electrically contact different test points on the integrated circuit test board (see AAPA in view of Hiromatsu as applied to claim 1, AAPA, paragraphs 5-6, during spike checking, a test engineer starts the ATE test program, and then physically manipulates a probe tip to make electrical contact to selected points (test point) that the engineer selects among what may be thousands of options on the test board; also see Hiromatsu, e.g., paragraph 8; in the combination of AAPA in view of Hiromatsu, the processor-controlled actuator performs the sequential movement of the probe tip).

	Regarding claim 9, AAPA in view of Hiromatsu discloses an interface to couple the probe to circuitry for processing a signal sampled at the probe tip each time the probe tip is electrically contacting a respective test point of the different test points (see AAPA in view of Hiromatsu as applied to claim 8, there is necessarily an interface in the form of an electrical connection between the probe and circuitry for processing a signal, e.g., an oscilloscope, for each test point).

	Regarding claim 10, AAPA in view of Hiromatsu discloses wherein the circuitry for processing comprises an oscilloscope (see AAPA in view of Hiromatsu as 

	Regarding claim 11, AAPA in view of Hiromatsu discloses apparatus for executing a sequence of the test program while the probe tip is electrically contacting each respective test point of the different test points (see AAPA in view of Hiromatsu as applied to claim 9, AAPA, paragraphs 5-6, while the ATE test program runs, the probe-to-test point contact is maintained for the duration of the program sequence).

	Regarding claim 15, AAPA in view of Hiromatsu discloses wherein the frame is spatially adjustable relative to the test board (see AAPA in view of Hiromatsu as applied to claim 1, Hiromatsu, e.g., paragraphs 29-34, frame 3' is spatially adjustable relative to the test board 2'; note that unlike the prior art of Fig. 3 of Hiromatsu, in the embodiment of Fig. 1 of Hiromatsu the board frame 1' has no conventional positioning pins 8 and the robot frame 3' has no conventional positioning holes 3a engaging with the conventional positioning pins 8; instead, in the embodiment of Fig 1 the robot 4 can calculate and detect the relative positional relation between the robot coordinate system and the test board 2' with high accuracy by detecting correct positions of the position correcting electrodes 11 using the measuring probe 5).

	Regarding claim 16 AAPA in view of Hiromatsu discloses wherein the processor-controlled actuator apparatus coupled to the frame is for moving the probe tip in any of three orthogonal dimensions (see AAPA in view of Hiromatsu as applied to claim 1, Hiromatsu, e.g., Fig. 3 and paragraph 8, the robot 4 positions and sets the measuring probe 5 on each of the signal pads 6 by moving the measuring probe 5 dimensionally within an X-Y plane which is in parallel with the test board 2, and it also lowers the measuring probe 5 to allow the measuring probe 5 to contact the signal pads 6 under pressure; note that the embodiment of Fig. 1 employs the same robot 4).

	Regarding claim 17, AAPA in view of Hiromatsu as applied to claim 1 is not relied upon as explicitly disclosing wherein the processor-controlled actuator apparatus comprises compressible apparatus for limiting a force of contact between the probe tip and the test point.  The examiner takes Official notice of the fact that the use of compressible apparatus (e.g., springs) in connection with probes for reducing or limiting an amount of force applied by the probe to a DUT was well-known and conventional before the effective filing date of the claimed invention to persons having ordinary skill in the art to which the claimed invention pertains.  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation wherein the processor-

	Regarding claim 23 AAPA in view of Hiromatsu discloses wherein the processor-controlled actuator apparatus is for sequentially moving the probe tip to selectively electrically contact different test points on the integrated circuit test board in response to processor-mapped conductive path data descriptors of the integrated circuit test board (see AAPA in view of Hiromatsu as applied to claim 1, Hiromatsu, e.g., Fig. 3 and paragraph 8, the robot 4 positions and sets the measuring probe 5 on each of the signal pads 6 by moving the measuring probe 5 dimensionally within an X-Y plane which is in parallel with the test board 2, and it also lowers the measuring probe 5 to allow the measuring probe 5 to contact the signal pads 6 under pressure; note that the embodiment of Fig. 1 employs the same robot 4; note that positioning and setting the measuring probe 5 on each of the signal pads 6 necessarily implies a testing sequence; also note that in Hiromatsu’s arrangement that the controller 7 controls the operation of the robot 4, and that the controller 7 necessarily includes  processor-mapped conductive path data descriptors of the integrated circuit test board in order to place the measuring probe 5 on the signal pads 6; see, e.g., Fig. 3 and paragraphs 32-39).

wherein the processor-mapped conductive path data descriptors of the integrated circuit test board further comprise:
	a plurality of paths electrically coupled to a socket pin on the integrated circuit test board; and
	a test point selected from among the plurality of paths.
AAPA discloses that typically the engineer subjectively selects each test point based on test board schematics, layout drawings, visual inspection of the test board, experience, and information from others (AAPA, paragraph 6).  AAPA further discloses typically the socket for receiving the IC is on an upper surface of the board so as to be accessible by the test engineer, while the bottom surface of the board contains a number of electrical contact points that can be accessed by test head pins that communicate with the ATE, so as to apply the test program signals, via the test board, to an IC positioned in the socket (AAPA, paragraph 5).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify AAPA in view of Hiromatsu such the processor-mapped conductive path data descriptors of the integrated circuit test board include a plurality of paths electrically coupled to a socket pin on the integrated circuit test board and a most favorable test point selected from among the plurality of paths.  In this way, the same considerations/factors/information/knowledge (test board schematics, layout drawings, visual inspection of the test board, experience, and information from others) that typically guide a test engineer’s placement of the probe tip can be programmatically represented in the controller of AAPA in view of Hiromatsu to enable selection of 

	Regarding claim 25, AAPA in view of Hiromatsu as applied to claim 24 at least suggests:
	wherein the processor-mapped conductive path data descriptors of the integrated circuit test board further comprise one or more weighted possible test points along each of the plurality of paths (see AAPA in view of Hiromatsu as applied to claim 24, the same considerations/factors/information/knowledge (test board schematics, layout drawings, visual inspection of the test board, experience, and information from others) that typically guide a test engineer’s placement of the probe tip can be programmatically represented in the controller of AAPA in view of Hiromatsu to enable selection of test points to be contacted by the probe tip in an automated or semi-automated manner; the identification of the desired test point programmatically based on the same considerations/factors/information/knowledge employed by a test engineer comprises weighting (favoring) at least one test point more than other possible test points based on the criteria considered); and
	wherein the most favorable test point is selected in response to weighting of the one or more weighted possible test points (see discussion above, that test point identified as the desired test point based on the criteria considered is selected for electrical contact by the probe tip).

wherein the processor-controlled actuator apparatus is for sequentially moving the probe tip to selectively electrically contact different test points on the integrated circuit test board (see AAPA in view of Hiromatsu as applied to claim 1, Hiromatsu, e.g., Fig. 3 and paragraph 8, the robot 4 positions and sets the measuring probe 5 on each of the signal pads 6 by moving the measuring probe 5 dimensionally within an X-Y plane which is in parallel with the test board 2, and it also lowers the measuring probe 5 to allow the measuring probe 5 to contact the signal pads 6 under pressure; note that the embodiment of Fig. 1 employs the same robot 4; note that positioning and setting the measuring probe 5 on each of the signal pads 6 necessarily implies a testing sequence).  Although AAPA in view of Hiromatsu as applied to claim 1 is not relied upon as explicitly disclosing that the sequential movement is in response to user input corresponding to each different test point, AAPA discloses that typically the engineer subjectively selects each test point based on test board schematics, layout drawings, visual inspection of the test board, experience, and information from others (AAPA, paragraph 6).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify AAPA in view of Hiromatsu such that the sequential movement is in response to user input corresponding to each different test point for at least the reason that this would enable placement of the probe tip programmatically based on test board schematics, layout drawings, visual inspection of the test board, experience, and information from others.

a method of operating an apparatus for cooperating with a stationary integrated circuit test board, comprising:
	positioning a frame relative to the stationary integrated circuit test board, the stationary integrated circuit test board for coupling to an integrated circuit device under test via an interface contactor; and
	enabling operation of processor in communication with the frame and for moving a probe tip to selectively electrically contact a test point on the stationary integrated circuit test board.
The process steps of claim 27 are substantially identical to the process implemented by the apparatus of claim 1.  Claim 27 is therefore rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Hiromatsu for reasons analogous to those set forth above in connection with claim 1.

Claims 5, 7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Hiromatsu, and further in view of Javaux, Automated spike analysis for IC production testing solutions, Thesis, University of Liège, 2016 (Javaux).

	Regarding claim 5, AAPA in view of Hiromatsu is not relied upon as explicitly disclosing wherein the apparatus for executing is further for determining whether the signal sampled at the probe tip exceeds a specification for the device under test during the executing of a sequence of the test program.  In particular, AAPA is not relied upon as explicitly disclosing that the ATE test program determines whether the signal sampled at the probe tip exceeds a specification for the device under test 

	Regarding claim 7, AAPA in view of Hiromatsu and Javaux at least suggests wherein the apparatus for executing is further for storing a record of a point of execution of the sequence of the test program if the signal sampled at the probe tip exceeds the specification for the device under test during the executing of the sequence of the test program (in AAPA in view of Hiromatsu and Javaux as applied to claim 5, Javaux, e.g., pages 46-50, section 6.4, Synchronization of clocks, synchronize both clocks to obtain a precise localization of spikes in the code; also see pages 50-51, section 6.4.3, Test Localization, computer has the spike trigger time and an array of time representing all tests to localize the test which was the source of a spike).

	Claim 12 recites wherein the apparatus for executing is further for determining whether the signal sampled at the probe tip at a respective test point coupled to the probe exceeds a specification for the device under test during the executing of a sequence of the test program and is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Hiromatsu, and Javaux for reasons analogous to those set forth above in connection with claim 5.

	Claim 14 recites wherein the apparatus for executing is further for storing a record of a point of execution of the test sequence if the signal sampled at the probe tip at the respective test point coupled to the probe exceeds a specification for the device under test during the executing of a sequence of the test program and is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Hiromatsu, and Javaux for reasons analogous to those set forth above in connection with claim 7.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Hiromatsu and Javaux, and further in view of US 2014/0164832 to Moessler et al. (Moessler).

	Regarding claim 6, AAPA in view of Hiromatsu and Javaux as applied to claim 5 is not relied upon as disclosing wherein the apparatus for executing is further for halting execution of the test sequence if the signal sampled at the probe tip exceeds the specification for the device under test during the executing of the sequence of the test program.  Moessler discloses halting/stalling a test command in the event it would lead to lead to a hazardous condition of the device under test, i.e. to a condition in which the device under test might be damaged.  In AAPA in view of Hiromatsu and Javaux as applied to claim 5, it is noted that the oscilloscope may be used for detecting negative or positive spikes, e.g., using triggers and the like.  At least in view of Moessler’s teaching that damage may result due to a hazardous condition of the device under test, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify AAPA in view of Hiromatsu and Javaux such that testing is halted when the oscilloscope is triggered to detect a potentially hazardous condition, e.g., negative or positive spikes.  In this way, by halting the execution of the test sequence (see, e.g., Fig. 6.1 of Javaux, proceeding to “Stop Acquisition” when a negative or positive spikes is detected instead of waiting until “End of Tests”), the DUT can be immediately assessed for damage and the test command that gave rise to the .

	Claim 13 recites wherein the apparatus for executing is further for determining whether the signal sampled at the probe tip at a respective test point coupled to the probe exceeds a specification for the device under test during the executing of a sequence of the test program and is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Hiromatsu, Javaux and Moessler for reasons identical to those set forth above in connection with claim 6.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Hiromatsu, and further in view of US 2003/0042921 to Hollman (Hollman).

	Regarding claim 18, AAPA in view of Hiromatsu as applied to claim 1 is not relied upon as explicitly disclosing wherein the processor-controlled actuator apparatus comprises apparatus for advancing the probe tip toward contact with the test point until a signal produced by the probe changes beyond a predetermined threshold.  In related art, Hollman discloses that a probe station may be equipped with a probe touchdown sensing mechanism so that the probes do not damage the DUT during testing (Hollman, e.g., paragraphs 171-174).  In Hollman’s arrangement, the probe touchdown sensing mechanism may utilize, for example, a switch (paragraph 171) or a sensed carrier signal (paragraph 172), and may include an optional sensitivity control (paragraph 174) for setting a predetermined sensitivity threshold.  It would have .

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Hiromatsu, and further in view of US 2018/0364301 to Cole et al. (Cole).

	Regarding claim 19, AAPA in view of Hiromatsu as applied to claim 1 is not relied upon as explicitly disclosing wherein the probe comprises a first probe and the probe tip comprise a first probe tip, and further comprising a second probe having a second probe tip.  In related art, Cole discloses a probe that includes a first probe and a second probe, with the first probe having a first probe tip and the second probe having a second probe tip (Cole, e.g., Figs. 2, 4 and paragraphs 102 and 109-112; note in Fig. 4 that the first and second probe tips may contact respective electrical contacts on the DUT; also see Cole, Fig. 5 and paragraphs 127-136, a DUT  may be tested using more than one probe; as shown in Fig. 5, for example, Cole’s probe may include first and second probes 7a, 7b that are independently positionable, each having a probe tip; also see Cole, paragraph 136, it is desirable to provide an automated or 

	Regarding claim 20, AAPA in view of Hiromatsu and Cole discloses:
	wherein the test point comprises a first test point (in the combination of AAPA in view of Hiromatsu and Cole as applied to claim 19, multiple test points are provided; see, e.g., Hiromatsu, Fig. 1, signal pads 6 on test board 2'); and
wherein the processor-controlled actuator apparatus is further for moving the second probe tip to selectively electrically contact a second test point on the stationary integrated circuit test board independently of the first probe tip contacting the first test point (in the combination of AAPA in view of Hiromatsu and Cole as applied to claim 19, a second probe tip (e.g., Cole, Figs. 2, 4, 5) is provided for selectively electrically contact a second test point on the stationary integrated circuit test board, thereby enabling multiple test points to be contacted simultaneously; note in Cole that the probe is rotatable to change the angle φ which the probe forms with the x-axis, see, e.g., coordinate axes of Fig. 10 and paragraph 189; further note with reference to Figs. 2, 4 that rotation of the probe with respect to the angle φ which the probe forms with the x-axis will move probe end 15 independently of probe end 13).

	Regarding claim 21, AAPA in view of Hiromatsu and Cole discloses:
	wherein the test point comprises a first test point (in the combination of AAPA in view of Hiromatsu and Cole as applied to claim 19, multiple test points are provided; see, e.g., Hiromatsu, Fig. 1, signal pads 6 on test board 2'); and
	wherein the processor-controlled actuator apparatus is further for moving the second probe tip to selectively electrically contact a second test point on the stationary integrated circuit test board by moving the second tip in a radial direction relative to the first probe tip (in the combination of AAPA in view of Hiromatsu and Cole as applied to claim 19, the first and second probe tips being independently positionable, which encompasses a configuration which the second tip is movable in a radial direction relative to the first probe tip).

	Regarding claim 22, AAPA in view of Hiromatsu and Cole discloses:
	wherein the test point comprises a first test point (in the combination of AAPA in view of Hiromatsu and Cole as applied to claim 19, multiple test points are provided; see, e.g., Hiromatsu, Fig. 1, signal pads 6 on test board 2'); and
	wherein the processor-controlled actuator apparatus is further for moving the second probe tip to selectively electrically contact a second test point on the stationary integrated circuit test board concurrently with the first probe tip contacting the first test point (in the combination of AAPA in view of Hiromatsu and Cole as applied to claim 19, multiple test points may be selectively contacted simultaneously, thereby decreasing the amount of time required to test a single DUT).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863